DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 3/18/2022; claims 1-2, 5-12 and 15 - 20 are pending; claims 3 – 4 and 13 – 14 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12 and 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 11 are directed to a method for determining driving performance by an autonomous driving algorithm (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: create a set of simulation scenarios that are suitable for use by the simulation engine; establish a link between an autonomous driving algorithm and the simulation engine; run the set of simulation scenarios in the simulation engine; determine one or more metrics that quantify a performance of the algorithm in running the set of simulation scenarios; compare the performance of the autonomous driving algorithm with performances of other algorithms in the set of algorithms; determine which algorithms performed best out of the set of algorithms; establishing a second link between the second vehicle operator and the simulation engine, wherein the second vehicle operator is a second autonomous driving algorithm that controls operations of the simulated vehicle; running the set of simulation scenarios in the simulation engine, wherein the simulated vehicle interacts with the second vehicle operator and is operated by the second vehicle operator based on second input received from the second vehicle operator; detecting, by the simulation engine during the running of the set of simulation scenarios, a second set of simulated vehicle events that have occurred to the simulated vehicle as the second autonomous driving algorithm controlled the operations of the simulated vehicle; determining a second set of metrics that quantify a second performance of the second vehicle operator in running the set of simulation scenarios, wherein the determination of the second set of metrics is based on the second set of simulated vehicle events as detected; and generate a report based on the comparison and transfer the report to one or more users as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor with machine-readable instructions”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and machine-readable instructions” language, “determining” in the context of the claims encompasses a user either mentally or with pen and paper, determining metrics for quantifying a vehicle operator performance. Similarly, the limitation of comparing the performances of a plurality of autonomous driving algorithms (or a plurality of driving operators) is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor with machine-readable instructions”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor and machine-readable instructions” language, “comparing” in the context of the claims encompasses a user either mentally or with pen and paper, comparing received vehicle operator data to generate a report based on the comparison.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 1 recite the additional elements of: electronic storage; one or more processors; and detect, by the simulation engine. These are all claimed at a high level of generality such that they amount to no more than generic computer components. Specifically, the detection of simulated events is claimed at a high level such that it amounts to an abstract idea that can be performed by a person observing the simulation, and the generated report is merely a post-solution output based on the abstract idea of comparing data.  Accordingly, the additional elements do not integrated the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 11 recite the additional elements of: electronic storage; one or more processors; and detect, by the simulation engine set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " processor 104 may comprise one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information" in the Applicant’s published application, para. [0106].  “Electronic storage 119 may comprise one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media ( e.g., flash drive, etc.), and/or other electronically readable storage media” in para. [0105].  “A set of sensors may be configured to generate output signals conveying information. In some implementations, the generated information may be related to one or both of the physical surroundings of individual vehicles and/or operating conditions of individual vehicles. An individual set of sensors may be carried by an individual vehicle. The generated information may include timing information, location information, positional information, (vehicle) operator information, traffic information, roadway information, weather information, visibility information, and/or other information” in para. [0008].  Examiner notes the lack of any description of specific autonomous driving algorithms used by the simulating engine.  

Dependent claims 2, 5-10, 12 and 15 - 20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123422 A1) in view of Konrardy et al. (US 2022/0005291 A1).
Re claims 1, 11:
Kentley teaches a system / method configured to determine driving performance by a vehicle operator and by a second vehicle operator for simulated driving of a simulated vehicle in a simulation engine (Kentley, Abstract, “one or more probabilistic models associated with the one or more courses of action may also be determined”; one or more probabilistic models – first and second operators; [0081], “Simulator 740 is configured to simulate operation of one or more autonomous vehicles”), wherein the vehicle operator and the second vehicle operator are included in a set of vehicle operators, wherein the simulated driving is based on real-world operation of real-world vehicles (Kentley, [0118], “creating a more realistic simulation of actual dynamic environments that exist in the real world.”; [0122]), the system comprising: 
electronic storage configured to electronically store information (Kentley, [0053], “storage medium”); and 
one or more processors configured via machine-readable instructions (Kentley, [0134]) to: 
obtain a stored set of vehicle event scenarios that correspond to vehicle events that have occurred in the real world at particular times during the real-world operation of the real-world vehicles, wherein individual vehicle events are associated with physical surroundings of individual vehicles around the particular times the individual vehicle events occurred, wherein a first vehicle event scenario is associated with a first set of circumstances that is based on a first set of physical surroundings of a first vehicle around a particular time a first vehicle event occurred, wherein the first vehicle event scenario has a scenario time period that begins prior to an occurrence of a potential vehicle event (Kentley, [0118], “creating a more realistic simulation of actual dynamic environments that exist in the real world.”; [0122]; [0061], ” An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle… An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects ( or tracks) that are perceived by a perception engine”; [0073], “generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting”); 
create a set of simulation scenarios that are suitable for use by the simulation engine, wherein individual ones of the set of simulation scenarios correspond to individual ones of the stored set of vehicle event scenarios, wherein individual ones of the set of simulation scenarios mimic circumstances associated with a corresponding vehicle event scenario, such that a first simulation scenario mimics the first set of circumstances associated with the first vehicle event scenario, wherein the simulated vehicle is based on the first vehicle (Kentley, [0118], “a simulator configured to simulate an autonomous vehicle in a synthetic environment… a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data …  to generate simulated geometries… Simulated surfaces 2892a and 2892b may simulate walls … ”; [0061], ” An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle… An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects ( or tracks) that are perceived by a perception engine”; [0073], “generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting”); 
establish a link between the vehicle operator and the simulation engine, wherein the vehicle operator is an autonomous driving algorithm that controls operations of the simulated vehicle (Kentley, [0122], “Simulator 2840 also includes a simulator controller 2856 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment  …  simulator evaluator 2858 may analyze simulated vehicle commands 2880 (e.g., simulated steering angles and simulated velocities) … simulator 2840 may be used to explore the space of applicable controls and resulting trajectories so as to effect learning by self-simulation”);
run the set of simulation scenarios in the simulation engine, wherein the simulated vehicle interacts with the vehicle operator and is operated by the vehicle operator based on input received from the vehicle operator (Kentley, [0118], “a simulator configured to simulate an autonomous vehicle in a synthetic environment… a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data …  to generate simulated geometries… Simulated surfaces 2892a and 2892b may simulate walls … ”; [0061], ” An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle… An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects ( or tracks) that are perceived by a perception engine”; [0073], “generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting”; [0122] – [0123]);
detect, by the simulation engine during the running of the set of simulation scenarios, one or more simulated vehicle events that have occurred to the simulated vehicle as the autonomous driving algorithm controlled the operations of the simulated vehicle (Kentley, [0118]; [0122] – [0123]); 
determine one or more metrics that quantify a confidence of the vehicle operator in running the set of simulation scenarios, wherein the determination of the one or more metrics is based on the one or more simulated vehicle events as detected (Kentley, Abstract, “confidence levels may also be determined to form a subset of the one or more courses of action”; [0062], “data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event”; [0149], “generate an operational efficiency metric based on the AV systems 3602 that have been deployed as part of the AV service 3660. The operational efficiency metric may be computed based on a number of factors”; [0096], “Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”); 
establish a second link between the second vehicle operator and the simulation engine, wherein the second vehicle operator is a second autonomous driving algorithm that controls operations of the simulated vehicle (Kentley, [0122], “Simulator 2840 also includes a simulator controller 2856 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment  …  simulator evaluator 2858 may analyze simulated vehicle commands 2880 (e.g., simulated steering angles and simulated velocities) … simulator 2840 may be used to explore the space of applicable controls and resulting trajectories so as to effect learning by self-simulation”); 
run the set of simulation scenarios in the simulation engine, wherein the simulated vehicle interacts with the second vehicle operator and is operated by the second vehicle operator based on second input received from the second vehicle operator (Kentley, [0118], “a simulator configured to simulate an autonomous vehicle in a synthetic environment… a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data …  to generate simulated geometries… Simulated surfaces 2892a and 2892b may simulate walls … ”; [0061], ” An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle… An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects ( or tracks) that are perceived by a perception engine”; [0073], “generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting”; [0122] – [0123]); 
detect, by the simulation engine during the running of the set of simulation scenarios, a second set of simulated vehicle events that have occurred to the simulated vehicle as the second autonomous driving algorithm controlled the operations of the simulated vehicle (Kentley, [0118]; [0122] – [0123]); 
determine a second set of metrics that quantify a second confidence of the second vehicle operator in running the set of simulation scenarios, wherein the determination of the second set of metrics is based on the second set of simulated vehicle events as detected (Kentley, Abstract, “confidence levels may also be determined to form a subset of the one or more courses of action”; [0062], “data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event”; [0149], “generate an operational efficiency metric based on the AV systems 3602 that have been deployed as part of the AV service 3660. The operational efficiency metric may be computed based on a number of factors”; [0096], “Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”); 
compare the confidence of the vehicle operator with the second confidence of the second vehicle operator, wherein comparison is based on the one or more metrics and the second set of metrics; based on the comparison, determine whether the vehicle operator or the second vehicle operator performed best in running the set of simulation scenarios (Kentley, Abstract, “confidence levels may also be determined to form a subset of the one or more courses of action”; [0062], “data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event … some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories”; [0096], “Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”); and 
generate a report based on the comparison and transfer the report to one or more users (Kentley, [0062], “responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories)”; a teleporter (a user) received a report related to a group of candidate trajectories).

Kentley teaches a confidence level; but Kentley does not explicitly disclose a performance by a vehicle operator.  Konrardy teaches methods and systems for monitoring use and determining risks associated with operation of a vehicle having one or more autonomous operation features (Konrardy, Abstract).  Konrardy teaches a performance of autonomous operation (Konrardy, [0064], “the artificial intelligence software's driving performance and characteristics”; [0222], “a performance of the artificial intelligence or computer instructions associated with the autonomous vehicle, technology, or functionality may be evaluated … evaluating the performance of the autonomous technology or functionality”).  Therefore, in view of Konrardy, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Kentley, by providing the performance by a vehicle operator as taught by Konrardy, in order to provide control decisions or control decision outcomes that are less risky, have lower risk or the lowest risk of all the possible or potential control decisions given various operating conditions (Konrardy, [0110]).

Re claims 2, 5 – 7, 12, 15 - 17:
2, 12. The system / method of claim 1, wherein the potential vehicle event corresponds to the first vehicle event. 5, 15. The system / method of claim 1 claim 4, wherein the second vehicle operator is a benchmark autonomous driving algorithm. 6, 16. The system / method of claim 1, wherein individual ones of the stored set of vehicle event scenarios correspond to detected vehicle events in real life.  7, 17. The system / method of claim 1, wherein the link includes a communication link between the vehicle operator and the simulation engine, wherein the communication link provides the vehicle operator with control over operations of the simulated vehicle (Kentley, [0118], “creating a more realistic simulation of actual dynamic environments that exist in the real world.”; [0061], ” An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle… An event may include traffic conditions or congestion, as well as unexpected or unusual numbers or types of external objects ( or tracks) that are perceived by a perception engine”; [0073], “generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting”; [0122], “Simulator 2840 also includes a simulator controller 2856 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment  …  simulator evaluator 2858 may analyze simulated vehicle commands 2880 (e.g., simulated steering angles and simulated velocities) … simulator 2840 may be used to explore the space of applicable controls and resulting trajectories so as to effect learning by self-simulation”). 

Re claims 8 – 10, 18 - 20:
8, 18. The system / method of claim 1, wherein the set of simulation scenarios in the simulation engine is run at faster-than-real-time. 9, 19. The system / method of claim 1, wherein one of the one or more metrics is reduced responsive to an individual one of the set of simulation scenarios resulting in an accident. 10, 20.  The system / method of claim 1, wherein the one or more processors are further configured to take an action based on the comparison of the performance of the vehicle operator with the second performance of the second vehicle operator (Kentley, Abstract, “confidence levels may also be determined to form a subset of the one or more courses of action”; [0062], “data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event … some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories”; [0096], “Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”; a teleporter (a user) received a report related to a group of candidate trajectories).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12 and 15 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
The Office Action fails to state the concept the claims are directed to, in other words the Direction of the claims and (B) The direction of the claims, "determining metrics that quantify a performance of an autonomous vehicle operator'', is not abstract.
The Office fully address the language of the claims. The Office consider claims 1 and 11 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing. There is nothing in the claim and/or specification indicated that driving algorithm and a simulation includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.  A driving simulation could be a scenario where a traffic light (i.e., green, yellow and red light) is presented to human driver and an autonomous driving algorithm could be as simply as a decision to stop or to go.  An algorithm is not inherently complex, nor require certain precision / efficiency.  Furthermore, the language “determining metrics that quantify a performance of an autonomous vehicle operator” is not inherently technical.  For example, a human may be given a choice of two paths to a destination (similar to an autonomous operator given a choice of two paths to destination); wherein a human may mentally decide which path has the shorter distance to the destination.  Hence the limitation: determining metrics that quantify a performance of an autonomous vehicle operator is an abstract idea capable of being performed by a human.

Applicant argues:
(C) The Office Action fails to appropriately consider whether the direction of the claims effects an improvement in any area of technology … The direction of the claims reflects an improvement of the technology or technical field of computer-assisted quantification of a driving performance of an autonomous vehicle operator … (D) The Office Action fails to appropriately consider whether the claims as a whole are significantly more that the alleged abstract idea.
The Office respectfully disagrees.  The computer is used to do a manual process (mental process for some calculation based on claimed driving algorithm) more efficiently and/or faster is not a technological improvement. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278-79 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently ... does not materially alter the patent eligibility of the claimed subject matter ... the computer simply performs more efficiently what would otherwise be accomplished manually."); see also Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 ("our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea").  The alleged improvement in comparing the performance of the vehicle operator with performances of other vehicle operators in the set of vehicle operators is not a technological improvement, but an improvement in providing information, an abstract idea.  See Trading Techs., 921 F .3d at 13 84 ("The claims are focused on providing information to traders in a way that helps them process information more quickly, ... not on improving computers or technology").

Applicant argues:
Applicant admitted no such thing, and this is an egregious mischaracterization of Applicant's argument regarding a DMV driving test. The concept of determining metrics that quantify a performance of a (human) vehicle operator is commonly performed at a driving test, without any of the additional elements identified above, which is what makes these limitations additional elements to this concept in the first place. Of course, the situation changes once the driver is an autonomous vehicle operator, or autonomous driving algorithm. Currently, the claims are limited to these non-human vehicle operators.
The office acknowledges that the claims explicitly requires an autonomous vehicle operator (a driving algorithm).  A driving algorithm is essentially: a procedure for solving a mathematical problem in a finite number of steps that frequently involves repetition of an operation (See https://www.merriam-webster.com/dictionary/algorithm).  In the instant application, the algorithm herein is for operating a vehicle.  The concept of comparing one algorithm to another algorithm similar to the concept of comparing one math solution to another math solution.  It is the Office’s position that the concept of comparing one driving algorithm to a second driving algorithm can be readily performed by a human.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715